Citation Nr: 1122053	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  06-38 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of both knees with chondromalacia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1973 to January 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2005 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In December 2009, the Board, in part, remanded the Veteran's bilateral knee claim for additional development.  A supplemental statement of the case was issued in February 2011 by the VA Appeals Management Center (AMC), which continued the 10 percent rating assigned to the service-connected degenerative joint disease of the Veteran's knees with chondromalacia.  

The Board's December 2009 decision also referred the issue of whether new and material evidence had been received to reopen a previously denied claim of entitlement to service connection for a neck disability to the RO for appropriate action.  This issue has not yet been addressed by the RO and is again referred for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does not have jurisdiction of issues not yet adjudicated by the RO].


FINDING OF FACT

In a February 2011 written statement, which was received at the Board in the following month prior to the promulgation of a decision in the appeal, the Veteran expressed his desire to withdraw his appeal from appellate review.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision or on the record at a hearing.  38 C.F.R. § 20.202 (2010).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2010). 

In a written statement dated in February 2011 and received at the Board in the following month prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw from appellate review his appeal of his claim for an initial rating in excess of 10 percent for the service-connected degenerative joint disease of his knees with chondromalacia. 

Clearly, the Veteran has withdrawn his appeal of this issue.  Hence, there remains no allegation of error of fact or law for appellate consideration.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Accordingly, the Veteran's claim of entitlement to an initial rating in excess of 10 percent for degenerative joint disease of both knees with chondromalacia is dismissed.  


ORDER

The claim for an initial rating in excess of 10 percent for degenerative joint disease of both knees with chondromalacia is dismissed. 



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


